Exhibit 10.10

 

3285 E. Hemisphere Loop, Tucson, AZ

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HUB REALTY FUNDING, INC.,

 

as Seller,

 

and

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

June 14, 2010

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

1.1

Agreement

1

1.2

Business Day

1

1.3

Closing

1

1.4

Closing Date

1

1.5

Existing Survey

1

1.6

Existing Title Policy

2

1.7

Improvements

2

1.8

Land

2

1.9

Leases

2

1.10

Other Property

2

1.11

Permitted Exceptions

2

1.12

Property

2

1.13

Purchase Price

2

1.14

Purchaser

3

1.15

Rent Roll

3

1.16

Seller

3

1.17

Title Company

3

1.18

Update

3

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

4

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

4

3.1

Title

4

3.2

No Other Diligence

5

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

6

4.1

Closing Documents

6

4.2

Title Policy

7

4.3

Environmental Reliance Letters

7

4.4

Condition of Property

7

4.5

Other Conditions

7

 

 

 

SECTION 5.

CONDITIONS TO SELLER’ OBLIGATION TO CLOSE

8

5.1

Purchase Price

8

5.2

Closing Documents

8

5.3

Other Conditions

8

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

8

6.1

Status and Authority of the Seller, Etc.

8

6.2

Action of the Seller, Etc.

8

6.3

No Violations of Agreements

8

6.4

Litigation

9

 

i

--------------------------------------------------------------------------------


 

6.5

Existing Leases, Etc.

9

6.6

Agreements, Etc.

10

6.7

Not a Foreign Person

10

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

11

7.1

Status and Authority of the Purchaser

12

7.2

Action of the Purchaser

12

7.3

No Violations of Agreements

12

7.4

Litigation

12

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

13

8.1

Approval of Agreements

13

8.2

Operation of Property

13

8.3

Compliance with Laws, Etc.

13

8.4

Compliance with Agreements

13

8.5

Notice of Material Changes or Untrue Representations

13

8.6

Insurance

13

8.7

Cooperation

13

8.8

Approval of 2011 Capital Expenditure Budget

13

 

 

 

SECTION 9.

APPORTIONMENTS

14

9.1

Real Property Apportionments

14

9.2

Closing Costs

16

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

17

10.1

Casualty

17

10.2

Condemnation

17

10.3

Survival

18

 

 

 

SECTION 11.

DEFAULT

18

11.1

Default by the Seller

18

11.2

Default by the Purchaser

18

 

 

 

SECTION 12.

MISCELLANEOUS

18

12.1

Allocation of Liability

18

12.2

Brokers

19

12.3

Publicity

19

12.4

Notices

19

12.5

Waivers, Etc.

21

12.6

Assignment; Successors and Assigns

21

12.7

Severability

21

12.8

Counterparts, Etc.

22

12.9

Performance on Business Days

22

12.10

Attorneys’ Fees

22

12.11

Section and Other Headings

22

12.12

Time of Essence

22

12.13

Governing Law

23

12.14

Arbitration

23

12.15

Like Kind Exchange

24

12.16

Recording

24

 

ii

--------------------------------------------------------------------------------


 

12.17

Non-liability of Trustees of Purchaser

24

12.18

Waiver

25

12.19

Further Assurances

25

12.20

Financials

25

12.21

State Specific Provisions

25

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of June 14, 2010, by and between HUB
REALTY FUNDING, INC., a Delaware corporation (the “Seller”), and GOVERNMENT
PROPERTIES INCOME TRUST, a Maryland real estate investment trust (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.         DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1           “Agreement”  shall mean this Purchase and Sale Agreement, together
with any exhibits and schedules attached hereto, as it and they may be amended
from time to time as herein provided.

 

1.2           “Business Day”  shall mean any day other than a Saturday, Sunday
or any other day on which banking institutions in The Commonwealth of
Massachusetts are authorized by law or executive action to close.

 

1.3           “Closing”  shall have the meaning given such term in Section 2.2.

 

1.4           “Closing Date”  shall have the meaning given such term in
Section 2.2.

 

1.5           “Existing Survey”  shall mean the existing ALTA survey of the
Property.

 

--------------------------------------------------------------------------------


 

1.6           “Existing Title Policy”  shall mean the existing title insurance
policy for the Property.

 

1.7           “Improvements”  shall mean, the Seller’s entire right, title and
interest in and to the existing office buildings, fixtures and other structures
and improvements situated on, or affixed to, the Land.

 

1.8           “Land”  shall mean, the Seller’s entire right, title and interest
in and to (a) the parcel(s) of land described in Schedule A hereto, together
with (b) all easements, rights of way, privileges, licenses and appurtenances
which the Seller may own with respect thereto.

 

1.9           “Leases”  shall mean the leases identified in the Rent Roll and
any other leases hereafter entered into in accordance with the terms of this
Agreement.

 

1.10         “Other Property”  shall mean the Seller’s entire right, title and
interest in and to (a) all fixtures, machinery, systems, equipment and items of
personal property owned by the Seller and attached or appurtenant to, located on
and used in connection with the ownership, use, operation or maintenance of the
Land or Improvements, if any, and (b) all intangible property owned by the
Seller arising from or used in connection with the ownership, use, operation or
maintenance of the Land or Improvements, if any.

 

1.11         “Permitted Exceptions”  shall mean, collectively, (a) liens for
taxes, assessments and governmental charges not yet due and payable or due and
payable but not yet delinquent; (b) the Leases; (c) the exceptions to title set
forth in the Existing Title Policy; (d) all matters shown on the Existing
Survey, and (e) such other nonmonetary encumbrances with respect to the Property
as may be shown on the Update which are not objected to by the Purchaser (or
which are objected to, and subsequently waived, by the Purchaser) in accordance
with Section 3.1.

 

1.12         “Property”  shall mean, collectively, all of the Land, the
Improvements and the Other Property.

 

1.13         “Purchase Price”  shall mean Two Million Eight Hundred Eighty-Four
Thousand Two Hundred Sixty-Six Dollars ($2,884,266).

 

2

--------------------------------------------------------------------------------


 

1.14         “Purchaser”  shall have the meaning given such term in the
preambles to this Agreement, together with any permitted successors and assigns.

 

1.15         “Rent Roll”  shall mean Schedule B to this Agreement.

 

1.16         “Seller”  shall have the meaning given such term in the preambles
to this Agreement, together with any permitted successors and assigns.

 

1.17         “Title Company”  shall mean Stewart Title Guaranty Company.

 

1.18         “Update”  shall have the meaning given such term in Section 3.1.

 

SECTION 2.         PURCHASE AND SALE; CLOSING.

 

2.1           Purchase and Sale.  In consideration of the payment of the
Purchase Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement.

 

2.2           Closing.  The purchase and sale of the Property shall be
consummated at a closing (the “Closing”) to be held at the offices of Sullivan &
Worcester LLP, One Post Office Square, Boston, Massachusetts, or at such other
location as the Seller and the Purchaser may agree, at 10:00 a.m., local time,
on July 16, 2010, as the same may be accelerated or extended pursuant to this
Section 2.2 (the “Closing Date”).

 

Notwithstanding the foregoing, either party may accelerate the Closing Date, by
giving not less than ten (10) Business Days prior written notice (an
“Acceleration Notice”) to the other, in which event the Closing Date shall be
the date set forth in such Acceleration Notice, unless the party receiving the
Acceleration Notice gives written notice (a “Rejection Notice”) to the other
within five (5) Business Days after its receipt of the Acceleration Notice,
which Rejection Notice either objects to the accelerated date set forth in the
Acceleration Notice or proposes an alternative accelerated date acceptable to
the other party.  In the event that any party shall give a Rejection Notice, the
Closing Date shall either be not accelerated and shall occur as set forth in the
first paragraph of this Section

 

3

--------------------------------------------------------------------------------


 

2.2 or accelerated to such proposed alternative accelerated Closing Date;
provided, however, that the Seller shall have the right to give a Rejection
Notice only if the acceleration of the Closing Date will adversely effect the
Seller’s ability to conclude a like kind exchange pursuant to Section 12.15, and
the Purchaser shall have the right to give a Rejection Notice only if the
acceleration of the Closing Date will adversely effect any financing of the
acquisition.

 

In addition, the Purchaser may extend the Closing Date for up to one hundred
eighty (180) days (but no later than March 31, 2011), by giving not less than
ten (10) Business Days prior written notice (an “Extension Notice”) to the
Seller, in which event the Closing Date shall be the date set forth in such
Extension Notice unless the Seller gives written notice (an “Extension Rejection
Notice”) to the Purchaser within five (5) Business Days after its receipt of the
Extension Notice which Extension Rejection Notice either objects to the extended
date set forth in the Extension Notice or proposes an alternative extended date
acceptable to the Purchaser, in which event, the Closing Date shall either be
not extended and shall occur as set forth in the first paragraph of this
Section 2.2 or extended to such proposed alternative extended Closing Date;
provided, however, that the Seller shall have the right to give an Extension
Rejection Notice only if the extension of the Closing Date will adversely effect
the Seller’s ability to conclude a like kind exchange pursuant to Section 12.15,
and the Purchaser shall have the right to give an Extension Notice only if the
extension of the Closing Date will adversely affect any financing of the
acquisition.

 

2.3           Purchase Price.

 

(a)   At Closing, the Purchaser shall pay the Purchase Price, subject to
adjustment as provided in Article 9, to the Seller.

 

(b)   The Purchase Price, as adjusted as provided herein, shall be payable by
wire transfer of immediately available funds on the Closing Date to an account
or accounts to be designated by the Seller.

 

SECTION 3.         TITLE, DILIGENCE MATERIALS, ETC.

 

3.1           Title.  Prior to the execution of this Agreement, the Seller has
delivered the Existing Title Policy and the Existing Survey to the Purchaser.

 

4

--------------------------------------------------------------------------------


 

Within five (5) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the  Seller
given on or prior to the fifth (5th) Business Day after the Seller’s notice of
its unwillingness or inability to cure (or deemed election not to cure) such
defect and time shall be of the essence with respect to the giving of such
notice.  Failure of the Purchaser to give such notice shall be deemed an
election by the Purchaser to proceed in accordance with clause (ii) above.

 

3.2           No Other Diligence.  The Purchaser acknowledges that, except as
provided in Section 3.1, (i) the Purchaser has had the opportunity to fully
investigate and inspect the physical and environmental condition of the
Property, and to review and analyze all title examinations, surveys,
environmental assessment reports, building evaluations, financial data and other
investigations and materials pertaining to the Property which the Purchaser
deems necessary to determine the feasibility of the Property and its decision to
acquire the Property, (ii) the Purchaser shall not be conducting any further
title examinations, surveys, environmental assessments, building evaluations,
financial analyses or other investigations with respect to the Property, and
(iii) the Purchaser shall not have any right to terminate this Agreement as a
result of any title

 

5

--------------------------------------------------------------------------------


 

examinations, surveys, environmental assessments, building valuations, financial
analyses or other investigations with respect to the Property.

 

SECTION 4.                                                    CONDITIONS TO THE
PURCHASER’S OBLIGATION TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1           Closing Documents.  The Seller shall have delivered, or cause to
have been delivered, to the Purchaser the following:

 

(a)   A good and sufficient deed in the form attached as Schedule C hereto, with
respect to the Property, in proper statutory form for recording, duly executed
and acknowledged by the Seller, conveying title to the Property, free from all
liens and encumbrances other than the Permitted Exceptions;

 

(b)   An assignment by the Seller and an assumption by the Purchaser, in form
and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest in, to and under the Leases and including,
without limitation, (i) the Seller’s agreement to request the tenants thereunder
to provide novation or other agreements as may be required under the Leases in
connection with the assignment thereof to the Purchaser, and (ii) the Seller’s
agreement to, within one (1) Business Day of receipt thereof, transfer to the
Purchaser all rent and other payments made by the tenants under the Leases with
respect to the period from and after the Closing Date, and to hold all such rent
and other payments in trust for the benefit of the Purchaser pending transfer;

 

(c)   An assignment by the Seller and an assumption by the Purchaser, in form
and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest, if any, in, to and under all transferable
licenses, contracts, permits and agreements affecting the Property;

 

(d)   A bill of sale by the Seller, without warranty of any kind, in form and
substance reasonably satisfactory to the Seller and the Purchaser, with respect
to any personal property owned by the Seller, situated at the Property and used
exclusively by the Seller in connection with the Property (it

 

6

--------------------------------------------------------------------------------


 

being understood and agreed that no portion of the Purchase Price is allocated
to personal property);

 

(e)   To the extent the same are in the Seller’s possession, original, fully
executed copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;

 

(f)    To the extent the same are in the Seller’s possession, duly executed
original copies of the Leases;

 

(g)   A closing statement showing the Purchase Price, apportionments and fees,
and costs and expenses paid in connection with the Closing; and

 

(h)   Such other conveyance documents, certificates, deeds and other instruments
as the Purchaser, the Seller or the Title Company may reasonably require and as
are customary in like transactions in sales of property in similar transactions.

 

4.2           Title Policy.  The Title Company shall be prepared to issue, upon
payment of the title premium at its regular rates, a title policy in the amount
of the Purchase Price, insuring title to the Property is vested in the Purchaser
or its designee or assignee, subject only to the Permitted Exceptions, with such
endorsements as shall be reasonably required by the Purchaser.

 

4.3           Environmental Reliance Letters.  The Purchaser shall have received
a reliance letter, authorizing the Purchaser and its designees and assignees to
rely on the most recent environmental assessment report prepared for the
Property, in form and substance reasonably acceptable to the Purchaser.

 

4.4           Condition of Property.  The Property shall be in substantially the
same physical condition as on the date of this Agreement, ordinary wear and tear
and, subject to Section 10.1, casualty excepted.

 

4.5           Other Conditions.  All representations and warranties of the
Seller herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Seller shall have performed in all material
respects all covenants and obligations required to be performed by the Seller on
or before the Closing Date.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.         CONDITIONS TO SELLER’ OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1           Purchase Price.  The Purchaser shall deliver to the Seller the
Purchase Price payable hereunder, subject to the adjustments set forth in
Section 2.3, together with any closing costs to be paid by the Purchaser under
Section 9.2.

 

5.2           Closing Documents.  The Purchaser shall have delivered to the
Seller duly executed and acknowledged counterparts of the documents described in
Section 4.1, where applicable.

 

5.3           Other Conditions.  All representations and warranties of the
Purchaser herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Purchaser shall have performed in all
material respects all covenants and obligations required to be performed by the
Purchaser on or before the Closing Date.

 

SECTION 6.         REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1           Status and Authority of the Seller, Etc.  The Seller is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

6.2           Action of the Seller, Etc.  The Seller has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Seller on or prior to the Closing Date, this Agreement and such document shall
constitute the valid and binding obligation and agreement of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

 

6.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Seller, nor compliance with the terms and
provisions hereof, will result in

 

8

--------------------------------------------------------------------------------


 

any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under, or result in the creation of any lien, charge or
encumbrance upon the Property pursuant to the terms of any indenture, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which the Seller is bound.

 

6.4           Litigation.  To the Seller’s actual knowledge, it has not received
written notice that any investigation, action or proceeding is pending or
threatened, which (i) questions the validity of this Agreement or any action
taken or to be taken pursuant hereto, or (ii) involves condemnation or eminent
domain proceedings against the Property or any portion thereof.

 

6.5           Existing Leases, Etc.  Subject to Section 8.1, other than the
Leases listed in the Rent Roll, the Seller has not entered into a contract or
agreement with respect to the occupancy of the Property that will be binding on
the Purchaser after the Closing.  To the Seller’s actual knowledge: (a) the
copies of the Leases heretofore delivered by the Seller to the Purchaser are
true, correct and complete copies thereof; and (b) such Leases have not been
amended except as evidenced by amendments similarly delivered and constitute the
entire agreement between the Seller and the tenants thereunder.  Except as
otherwise set forth in the Rent Roll or the Leases: (i) to the Seller’ actual
knowledge, each of its Leases is in full force and effect on the terms set forth
therein; (ii) to the Seller’s actual knowledge, there are no uncured defaults or
circumstances which with the giving of notice, the passage of time or both would
constitute a default thereunder which would have a material adverse effect on
the business or operations of the Property; (iii) to the Seller’s actual
knowledge, each of its tenants is legally required to pay all sums and perform
all material obligations set forth therein without any ongoing concessions,
abatements, offsets, defenses or other basis for relief or adjustment; (iv) to
the Seller’s actual knowledge, none of its tenants has asserted in writing or
has any defense to, offsets or claims against, rent payable by it or the
performance of its other obligations under its Lease which would have a material
adverse effect on the on-going business or operations of the Property; (v) the
Seller has no outstanding obligation to provide any of its tenants with an
allowance to perform, or to perform at its own expense, any tenant improvements;
(vi) none of its tenants has prepaid any rent or other charges relating to the
post-Closing period; (vii) to the Seller’s actual knowledge, none of its tenants
has filed a petition in bankruptcy or for the approval of a plan of

 

9

--------------------------------------------------------------------------------


 

reorganization or management under the Federal Bankruptcy Code or under any
other similar state law, or made an admission in writing as to the relief
therein provided, or otherwise become the subject of any proceeding under any
federal or state bankruptcy or insolvency law, or has admitted in writing its
inability to pay its debts as they become due or made an assignment for the
benefit of creditors, or has petitioned for the appointment of or has had
appointed a receiver, trustee or custodian for any of its property, in any case
that would have a material adverse effect on the business or operations of the
Property; (viii) to the Seller’s actual knowledge, none of its tenants has
requested in writing a modification of its Lease, or a release of its
obligations under its Lease in any material respect or has given written notice
terminating its Lease, or has been released of its obligations thereunder in any
material respect prior to the normal expiration of the term thereof, in any case
that would have a material adverse effect on the on-going business or operations
of the Property; (ix) to the Seller’s actual knowledge, except as set forth in
the Leases, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and
(x) all brokerage commissions currently due and payable with respect to each of
its Leases have been paid.  To the Seller’s actual knowledge, the other
information set forth in the Rent Roll is true, correct and complete in all
material respects.

 

6.6           Agreements, Etc.  Other than the Leases, the Seller has not
entered into any contract or agreement with respect to the Property which will
be binding on the Purchaser after the Closing other than contracts and
agreements being assumed by the Purchaser or which are terminable upon thirty
(30) days notice without payment of premium or penalty.

 

6.7           Not a Foreign Person.  The Seller is not a “foreign person” within
the meaning of Section 1445 of the United States Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged

 

10

--------------------------------------------------------------------------------


 

breach, the Purchaser gives the Seller written notice prior to the expiration of
said three hundred sixty (360) day period of such alleged breach with reasonable
detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and, subject
to the representations and warranties made in this Agreement, shall purchase the
Property in its “as is”, “where is” and “with all faults” condition on the
Closing Date.  Notwithstanding anything to the contrary contained herein, in the
event that any party hereto has actual knowledge of the default of any other
party (a “Known Default”), but nonetheless elects to consummate the transactions
contemplated hereby and proceeds to Closing, then the rights and remedies of
such non-defaulting party shall be waived with respect to such Known Default
upon the Closing and the defaulting party shall have no liability with respect
thereto.

 

SECTION 7.         REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

11

--------------------------------------------------------------------------------


 

7.1           Status and Authority of the Purchaser.  The Purchaser is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

7.2           Action of the Purchaser.  The Purchaser has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Purchaser on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

7.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.

 

7.4           Litigation.  The Purchaser has received no written notice that any
investigation, action or proceeding is pending or threatened which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Seller gives the Purchaser written
notice prior to the expiration of said three hundred sixty (360) period of such
alleged breach with reasonable detail as to the nature of such breach.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.         COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1           Approval of Agreements.  Not to enter into, modify, amend or
terminate any Lease or any other material agreement with respect to the
Property, which would encumber or be binding upon the Property from and after
the Closing Date, without in each instance obtaining the prior written consent
of the Purchaser.

 

8.2           Operation of Property.  To continue to operate the Property
consistent with past practices.

 

8.3           Compliance with Laws, Etc.  To comply in all material respects
with (i) all laws, regulations and other requirements from time to time
applicable of every governmental body having jurisdiction of the Property, or
the use or occupancy thereof, and (ii) all material terms, covenants and
conditions of all agreements affecting the Property.

 

8.4           Compliance with Agreements.  To comply with each and every
material term, covenant and condition contained in the Leases and any other
material document or agreement affecting the Property and to monitor compliance
thereunder consistent with past practices.

 

8.5           Notice of Material Changes or Untrue Representations.  Upon
learning of any material change in any condition with respect to the Property or
of any event or circumstance which makes any representation or warranty of the
Seller to the Purchaser under this Agreement untrue or misleading, promptly to
notify the Purchaser thereof.

 

8.6           Insurance.  To maintain, or cause to be maintained, all existing
property insurance relating to the Property.

 

8.7           Cooperation.  The Purchaser and the Seller shall reasonably
cooperate in complying with the requirements under the Leases in connection with
the transfer and assignment of the Property and the Leases to the Purchaser. 
The provisions of this Section 8.7 shall survive the Closing hereunder.

 

8.8           Approval of 2011 Capital Expenditure Budget.  In the event that
the Closing Date shall be extended to a date on or after January 1, 2011
pursuant to the provisions of Section 2.2, the Seller shall prepare for the
Purchaser’s review and approval

 

13

--------------------------------------------------------------------------------


 

a 2011 capital expenditure budget, which budget shall include, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”.

 

SECTION 9.         APPORTIONMENTS.

 

9.1           Real Property Apportionments.  (a)  The following items shall be
apportioned at the Closing as of the close of business on the day immediately
preceding the Closing Date:

 

(i)

 

annual rents, operating costs, taxes and other fixed charges payable under the
Leases;

 

 

 

(ii)

 

percentage rents and other unfixed charges payable under the Leases;

 

 

 

(iii)

 

fuel, electric, water and other utility costs;

 

 

 

(iv)

 

municipal assessments and governmental license and permit fees;

 

 

 

(v)

 

Real estate taxes and assessments other than special assessments, based on the
rates and assessed valuation applicable in the fiscal year for which assessed;

 

 

 

(vi)

 

water rates and charges;

 

 

 

(vii)

 

sewer and vault taxes and rents; and

 

 

 

(viii)

 

all other items of income and expense normally apportioned in sales of property
in similar situations in the jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)   If there are water, gas or electric meters located at the Property, the
Seller shall obtain readings thereof to a date not more than thirty (30) days
prior to the Closing Date and the unfixed water rates and charges, sewer taxes
and rents and gas and electricity charges, if any, based thereon for the
intervening time shall be apportioned on the basis of such last readings.  If
such readings are not obtainable by the Closing

 

14

--------------------------------------------------------------------------------


 

Date, then, at the Closing, any water rates and charges, sewer taxes and rents
and gas and electricity charges which are based on such readings shall be
prorated based upon the per diem charges obtained by using the most recent
period for which such readings shall then be available.  Upon the taking of
subsequent actual readings, the apportionment of such charges shall be
recalculated and the Seller or the Purchaser, as the case may be, promptly shall
make a payment to the other based upon such recalculations.  The parties agree
to make such final recalculations within sixty (60) days after the Closing Date.

 

(c)   If any refunds of real property taxes or assessments, water rates and
charges or sewer taxes and rents shall be made after the Closing, the same shall
be held in trust by the Seller or the Purchaser, as the case may be, and shall
first be applied to the unreimbursed costs incurred in obtaining the same, then
to any required refunds to tenants under the Leases, and the balance, if any,
shall be paid to the Seller (for the period prior to the Closing Date) and to
the Purchaser (for the period commencing with the Closing Date).

 

(d)   If, on the Closing Date, the Property shall be or shall have been affected
by any special or general assessment or assessments or real property taxes
payable in a lump sum or which are or may become payable in installments of
which the first installment is then a charge or lien and has become payable, the
Seller shall pay or cause to be paid at the Closing the unpaid installments of
such assessments due and as of the Closing Date.

 

(e)   No insurance policies of the Seller are to be transferred to the
Purchaser, and no apportionment of the premiums therefor shall be made.

 

(f)    At the Closing, the Seller shall transfer to the Purchaser the amount of
all unapplied security deposits held pursuant to the terms of the Leases.

 

(g)   Brokerage commissions, tenant improvement expenses and other amounts
payable by the Seller as landlord under Leases entered into by the Seller after
the date hereof, or in connection with the renewal or extension of any existing
Lease, shall be the responsibility of the Purchaser, and the Purchaser shall
reimburse the Seller at the Closing for all such brokerage commissions, tenant
improvement expenses and other amounts paid by the Seller prior to the Closing. 
The Purchaser shall receive a credit at Closing for all unpaid brokerage
commissions, tenant improvement expenses and other amounts payable by the Seller
as

 

15

--------------------------------------------------------------------------------


 

landlord under Leases entered into by the Seller prior to the date hereof.

 

(h)   Amounts payable after the date hereof on account of capital expenditures
under the 2010 capital expenditure budget prepared as of March 31, 2010 (the
“CapEx Budget”) (including, without limitation, budgeted items for “building
improvements” and “development and redevelopment”), shall be the responsibility
of the Purchaser, and the Purchaser shall reimburse the Seller at the Closing
for all amounts paid by the Seller prior to the Closing on account of capital
expenditures under the CapEx Budget payable after the date hereof.  The
Purchaser shall receive a credit at Closing for all unpaid amounts payable on
account of capital expenditures under the CapEx Budget prior to the date
hereof.  A copy of the CapEx Budget has been previously provided to the
Purchaser.

 

(i)    If a net amount is owed by the Seller to the Purchaser pursuant to this
Section 9.1, such amount shall be credited against the Purchase Price.  If a net
amount is owed by the Purchaser to the Seller pursuant to this Section 9.1, such
amount shall be added to the Purchase Price paid to the Seller.

 

(j)    If, on the Closing Date, there are past due rents with respect to any
Lease, amounts received by the Purchaser with respect to such Lease after the
Closing Date shall be applied, first, to rents due or to become due during the
calendar month in which the Closing occurs, and then, to all other rents due or
past due in inverse order to the order in which they became due (i.e., first to
arrearages most recently occurring, then to older arrearages).  In no event
shall the Seller have any right to take any action to collect any past due rents
or other amounts following the Closing; provided, however, the Purchaser shall
use commercially reasonable efforts to collect such past due rents and other
amounts, except that the Purchaser shall have no obligation to institute any
legal action or proceeding or otherwise enforce any of its rights and remedies
under any Lease in connection with such commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2           Closing Costs.

 

(a)   The Purchaser shall pay (i) the costs of closing and diligence in
connection with the transactions contemplated hereby (including, without
limitation, all premiums, charges and fees of the Title Company in connection
with the title

 

16

--------------------------------------------------------------------------------


 

examination and insurance policies to be obtained by the Purchaser, including
affirmative endorsements), (ii) fifty percent (50%) of all documentary, stamp,
sales, intangible and other transfer taxes and fees incurred in connection with
the transactions contemplated by this Agreement, and (iii) fifty percent (50%)
of all state, city, county, municipal and other governmental recording and
filing fees and charges.

 

(b)   The Seller shall pay (i) fifty percent (50%) of all documentary, stamp,
sales, intangible and other transfer taxes and fees incurred in connection with
the transactions contemplated by this Agreement, and (ii) fifty percent (50%) of
all state, city, county, municipal and other governmental recording and filing
fees and charges.

 

(c)   Each party shall pay the fees and expenses of its attorneys and other
consultants.

 

SECTION 10.       DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1         Casualty.  If, prior to the Closing, the Property is materially
destroyed or damaged by fire or other casualty, the Seller shall promptly notify
the Purchaser of such fact.  In such event, the Purchaser shall have the right
to terminate this Agreement by giving notice to the Seller not later than ten
(10) days after the giving the Seller’s notice (and, if necessary, the Closing
Date shall be extended until one day after the expiration of such ten-day
period).  If the Purchaser elects to terminate this Agreement as aforesaid, this
Agreement shall terminate and be of no further force and effect and no party
shall have any liability to the other hereunder.  If less than a material part
of the Property shall be affected by fire or other casualty or if the Purchaser
shall not elect to terminate this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and the Seller shall assign to the Purchaser at
the Closing the rights of the Seller to the proceeds, if any, under the Seller’s
insurance policies covering the Property with respect to such damage or
destruction and there shall be credited against the Purchase Price the amount of
any deductible, any proceeds previously received by Seller on account thereof
and any deficiency in proceeds.

 

10.2         Condemnation.  If, prior to the Closing, a material part of the
Property (including access or parking thereto), is taken by eminent domain (or
is the subject of a pending taking which has not yet been consummated), the
Seller shall notify the Purchaser of such fact promptly after obtaining
knowledge thereof and the Purchaser shall have the right to terminate this

 

17

--------------------------------------------------------------------------------


 

Agreement by giving notice to the Seller not later than ten (10) days after the
giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award received by the Seller prior to the Closing) and the
Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

10.3         Survival.  The parties’ obligations, if any, under this Section 10
shall survive the Closing.

 

SECTION 11.       DEFAULT.

 

11.1         Default by the Seller.  If the transaction herein contemplated
fails to close as a result of the default of the Seller hereunder, or the Seller
having made any representation or warranty herein which shall be untrue or
misleading in any material respect, or the Seller having failed to perform any
of the covenants and agreements contained herein to be performed by the Seller,
the Purchaser may, as its sole remedy, either (x) terminate this Agreement or
(y) pursue a suit for specific performance.

 

11.2         Default by the Purchaser.  If the transaction herein contemplated
fails to close as a result of the default of the Purchaser hereunder, or the
Purchaser having made any representation or warranty herein which shall be
untrue or misleading in any material respect, or the Purchaser having failed to
perform any of the covenants and agreements contained herein to be performed by
it, the Seller may terminate this Agreement (in which case, the Purchaser shall
reimburse the Seller for all of the fees, charges, disbursements and expenses of
the Seller’s attorneys).

 

SECTION 12.       MISCELLANEOUS.

 

12.1         Allocation of Liability.  It is expressly understood and agreed
that the Seller shall be liable to third parties for

 

18

--------------------------------------------------------------------------------


 

any and all obligations, claims, losses, damages, liabilities, and expenses to
the extent arising out of events, contractual obligations, acts, or omissions of
the Seller that occurred in connection with the ownership or operation of the
Property during the period in which the Seller owned the Property prior to the
Closing and the Purchaser shall be liable to third parties for any and all
obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events, contractual obligations, acts, or omissions of the
Purchaser that occur in connection with the ownership or operation of the
Property during the period in which the Purchaser owns the Property after the
Closing.  The provisions of this Section 12.1 shall survive the Closing.

 

12.2         Brokers.  Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby.  Each party shall
indemnify and hold harmless the other party and its respective legal
representatives, heirs, successors and assigns from and against any loss,
liability or expense, including reasonable attorneys’ fees, charges and
disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 12.2 shall survive the Closing.

 

12.3         Publicity.  The parties agree that, except as otherwise required by
law and except for the exercise of any remedy hereunder, no party shall, with
respect to this Agreement and the transactions contemplated hereby, contact or
conduct negotiations with public officials, make any public pronouncements,
issue press releases or otherwise furnish information regarding this Agreement
or the transactions contemplated to any third party without the consent of the
other party, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

12.4         Notices.  (a)  Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with confirmed receipt, or by mail or
Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, postpaid and registered or certified with return
receipt requested (if by

 

19

--------------------------------------------------------------------------------


 

mail), or with all freight charges prepaid (if by Federal Express or similar
carrier).

 

(b)   All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)   All such notices shall be addressed,

 

if to the Seller, to:

 

c/o HRPT Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John C. Popeo
[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David M. Blackman
[Telecopier No. (617) 796-8267]

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]

 

20

--------------------------------------------------------------------------------


 

(d)   By notice given as herein provided, the parties hereto and their
respective successor and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

12.5         Waivers, Etc.  Subject to the terms of the last paragraph of
Section 6, any waiver of any term or condition of this Agreement, or of the
breach of any covenant, representation or warranty contained herein, in any one
instance, shall not operate as or be deemed to be or construed as a further or
continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6         Assignment; Successors and Assigns.  Subject to Section 12.15, this
Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other,
except that the Purchaser may assign this Agreement to any entity wholly owned,
directly or indirectly, by the Purchaser; provided, however, that, in the event
this Agreement shall be assigned to any one or more entities wholly owned,
directly or indirectly, by the Purchaser, the Purchaser named herein shall
remain liable for the obligations of the “Purchaser” hereunder.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns.  This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.

 

12.7         Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any

 

21

--------------------------------------------------------------------------------


 

constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

12.8         Counterparts, Etc.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

12.9         Performance on Business Days.  In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.

 

12.10       Attorneys’ Fees.  If any lawsuit or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

 

12.11       Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

12.12       Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

22

--------------------------------------------------------------------------------


 

12.13       Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

12.14       Arbitration.  Any party hereto may elect to submit any dispute
hereunder that has an amount in controversy in excess of $250,000 to arbitration
hereunder.  Any such arbitration shall be conducted in Boston, Massachusetts in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then pertaining and the decision of the arbitrators with respect to
such dispute shall be binding, final and conclusive on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten
(10) years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one

 

23

--------------------------------------------------------------------------------


 

counterpart thereof to be delivered to the Seller and one to the Purchaser.  A
judgment of a court of competent jurisdiction may be entered upon the award of
the arbitrators in accordance with the rules and statutes applicable thereto
then obtaining.

 

12.15       Like Kind Exchange.  At either party’s request, the non-requesting
party will take all actions reasonably requested by the requesting party in
order to effectuate all or any part of the transactions contemplated by this
Agreement as a forward or reverse like-kind exchange for the benefit of the
requesting party in accordance with Section 1031 of the Internal Revenue Code
and, in the case of a reverse exchange, Rev. Proc. 2000-37, including executing
an instrument acknowledging and consenting to any assignment by the requesting
party of its rights hereunder to a qualified intermediary or an exchange
accommodation titleholder.  In furtherance of the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the requesting party may
assign its rights under this Agreement to a “qualified intermediary” or an
“exchange accommodation titleholder” in order to facilitate, at no cost or
expense to the other, a forward or reverse like-kind exchange under Section 1031
of the Internal Revenue Code; provided, however, that such assignment will not
relieve the requesting party of any of its obligations hereunder.  The
non-requesting party will also agree to issue all closing documents, including
the deed, to the applicable qualified intermediary or exchange accommodation
titleholder if so directed by the requesting party prior to Closing. 
Notwithstanding the foregoing, in no event shall the non-requesting party incur
or be subject to any liability that is not otherwise provided for in this
Agreement.

 

12.16       Recording.  This Agreement may not be recorded without the prior
written consent of both parties.

 

12.17       Non-liability of Trustees of Purchaser.  The Amended and Restated
Declaration of Trust establishing Government Properties Income Trust, dated
June 8, 2009, as amended and supplemented, as filed with the State Department of
Assessments and Taxation of Maryland, provides that no trustee, officer,
shareholder, employee or agent of Government Properties Income Trust shall be
held to any personal liability, jointly or severally, for any obligation of, or
claim against, Government Properties Income Trust.  All persons dealing with
Government Properties Income Trust in any way shall look only to the assets of
Government Properties Income Trust for the payment of an sum or the performance
of any obligation.

 

24

--------------------------------------------------------------------------------


 

12.18       Waiver.  The Purchaser hereby acknowledges that it is a
sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law,
rule or regulation (including those of Massachusetts and those of the state in
which the Property is located).   The Purchaser hereby acknowledges that, prior
to the execution of this Agreement, the Purchaser has had access to all
information necessary to acquire the Property and the Purchaser acknowledges
that the Seller has fully and completely fulfilled any and all disclosure
obligations with respect thereto.  The Purchaser hereby fully and completely
discharges the Seller from any further disclosure obligations whatsoever
relating to the Property.

 

12.19       Further Assurances.  In addition to the actions recited herein and
contemplated to be performed, executed, and/or delivered by the Seller and the
Purchaser, the Seller and the Purchaser agree to perform, execute and/or deliver
or cause to be performed, executed and/or delivered at the Closing or after the
Closing any and all such further acts, instruments, deeds and assurances as may
be reasonably required to establish, confirm or otherwise evidence the Seller’s
satisfaction of any disclosure obligations or to otherwise consummate the
transactions contemplated hereby.

 

12.20       Financials.  The Seller shall provide the Purchaser with access to
the books and records of the Seller for the purpose of preparing audited
financial statements for the Property with respect to the 2007, 2008, 2009
calendar years and stub 2010 period, such financial statements to be prepared at
the Purchaser’s sole cost and expense.  The provisions of this Section 12.20
shall survive the Closing.

 

12.21       State Specific Provisions.  The provisions set forth in Schedule D
hereto are hereby incorporated herein by reference as if fully set forth herein.

 

[Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB REALTY FUNDING, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ John A. Mannix

 

Name:

John A. Mannix

 

Its:

President & Chief Investment Officer

 

 

 

 

 

PURCHASER:

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust

 

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Its:

Treasurer & CFO

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


 

 

3285 E. Hemisphere Loop

 

Tucson, AZ

 

Legal Description

 

PARCEL I:

 

Lot 33, of TUCSON INTERNATIONAL BUSINESS CENTER, according to the plat of record
in the office of the County Recorder of Pima County, Arizona, recorded in Book
37, of Maps, Page 50.

 

EXCEPTING therefrom that portion described as follows:

 

BEGINNING at the Northwest corner of said Lot 33;

 

THENCE South 00 degrees 27 minutes 53 seconds East, a distance of 104.20 feet;

 

THENCE North 89 degrees 31 minutes 49 seconds East, a distance of 387.29 feet;

 

THENCE North 57 degrees 45 minutes 24 seconds East, a distance of 140.51 feet;

 

THENCE North 32 degrees 14 minutes 36 seconds West, a distance of 35.54 feet;

 

THENCE South 89 degrees 31 minutes 49 seconds West, a distance of 390.83 feet to
the Southwest corner of Lot 32;

 

THENCE South 89 degrees 31 minutes 49 seconds West, a distance of 97.18 feet to
the Point of Beginning.

 

PARCEL II:

 

A non-exclusive easement for ingress and egress over and through a private
street, together with an access easement over adjoining lots to make necessary
repairs, as granted in the Declaration of Covenants, Conditions and Restrictions
for Tucson International Business Center recorded in the office of the County
Recorder of Pima County, Arizona, recorded June 28, 1985 in Docket 7565,
Page 1630.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-09B-91890), dated
August 27, 1992, by and between Reywest Development Corporation (“Owner/Lessor”)
and The United States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease Agreement No. 1,
dated March 2, 1993, by and between Reywest Development Corporation
(“Owner/Lessor”) and The United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease Agreement No. 2,
dated December 10, 1993, by and between Reywest Development Corporation
(“Owner/Lessor”) and The United States of America (“Government/Lessee”).

 

4.                                       Supplemental Lease Agreement No. 3,
dated January 1, 1994, by and between Reywest Development Corporation
(“Owner/Lessor”) and The United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease Agreement No. 4,
dated April 7, 1994, by and between Reywest Development Corporation
(“Owner/Lessor”) and The United States of America (“Government/Lessee”).

 

6.                                       Supplemental Lease Agreement No. 5,
dated August 1, 1994, by and between Reywest Development (“Owner/Lessor”) and
The United States of America (“Government/Lessee”).

 

7.                                       Supplemental Lease Agreement No. 6,
dated August 10, 1994, by and between Reywest Development (“Owner/Lessor”) and
The United States of America (“Government/Lessee”).

 

8.                                       Supplemental Lease Agreement No. 7,
dated February 13, 1996 by and between Reywest Development (“Owner/Lessor”) and
The United States of America (“Government/Lessee”).

 

9.                                       Supplemental Lease Agreement No. 8,
dated February 20, 1996 by and between Reywest Development Corporation
(“Owner/Lessor”) and The United States of America (“Government/Lessee”).

 

10.                                 Supplemental Lease Agreement No. 8, dated
June 27, 1996, by and between Rosecliff Realty, Inc. (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

ii

--------------------------------------------------------------------------------


 

11.                                 Supplemental Lease Agreement No. 9 dated
February 13, 1997, by and between Rosecliff Realty Funding, Inc.
(“Owner/Lessor”) and The United States of America (“Government/Lessee”).

 

12.                                 Supplemental Lease Agreement No. 10, dated
July 7, 1998, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

13.                                 Supplemental Lease Agreement No. 11, dated
September 9, 1998, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
The United States of America (“Government/Lessee”).

 

14.                                 Supplemental Lease Agreement No. 12, dated
June 6, 2001, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

15.                                 Supplemental Lease Agreement No. 13, dated
August 15, 2002, by and between Hub Realty Funding, Inc. (“Lessor”) and The
United States of America (“Government”).

 

16.                                 Supplemental Lease Agreement No. 14, dated
January 13, 2004, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
The United States of America (“Government/Lessee”).

 

17.                                 Supplemental Lease Agreement No. 15, dated
December 14, 2005, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
The United States of America (“Government/Lessee”).

 

18.                                 Supplemental Lease Agreement No. 16, dated
July 10, 2007, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

19.                                 Supplemental Lease Agreement No. 17, dated
January 3, 2008, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
The United States of America (“Government/Lessee”).

 

20.                                 Supplemental Lease Agreement No. 18, dated
December 10, 2009, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
The United States of America (“Government/Lessee”).

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

Tucson, AZ

EASTSIDE

 

F. ANN RODRIGUEZ, RECORDER

 

DOCKET:

11745

 

RECORDED BY: YRN

[g119582le07i001.jpg] 

PAGE:

2334

 

DEPUTY RECORDER

NO. OF PAGES:

11

 

5131 [ILLEGIBLE]

SEQUENCE:

20020390541

 

 

 

02/27/2002

 

TLATI

WTDEED

16:02

 

KRISTIN C GARVIN

 

AFFIDAVIT

 

 

ONE POST OFFICE SQUARE

 

MAIL

 

 

BOSTON MA 02102

 

 

 

 

 

 

AMOUNT PAID

$

18.00

 

 

When recorded return to:

KRISTIN C GARVIN ESQ

SULLIVAN & WORCHESTER LLP

ONE POST OFFICE SQUARE

BOSTON MA 02102

 

DOCUMENT TITLE: Special Warranty Deed

 

11745  2334

 

Pg: 1 of 11

 

ii

--------------------------------------------------------------------------------


 

When recorded, return to:

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109

Attn: Kristin C. Garvin, Esq.

 

SPECIAL WARRANTY DEED

 

For the consideration of Ten Dollars ($10.00) and other valuable considerations,
BIG TUCSON LIMITED PARTNERSHIP, a Texas limited partnership (“Grantor”), hereby
grants, sells, transfers and conveys to HUB PROPERTIES TRUST, a Maryland real
estate investment trust (“Grantee”), the following real property situated in
Pima County, Arizona (the “Property”), together with all rights and privileges
appurtenant thereto:

 

See Exhibit A attached hereto and made a part hereof and incorporated herein by
this reference

 

SUBJECT to all matters indicated on Exhibit B attached hereto, Grantor warrants
title to the Property against all persons whomsoever from the date of
acquisition of title by Grantor to the date hereof.

 

DATED this 27 day of February, 2002.

 

 

BIG TUCSON LIMITED PARTNERSHIP

 

a Texas limited partnership

 

 

 

By: Cummings-Baccus Big Tucson LLC, General Partner

 

 

 

 

 

By:

/s/ Ross M. Cummings

 

 

Ross M. Cummings, President/Manager

 

 

STATE OF TEXAS

)

 

) ss.

COUNTY OF TRAVIS

)

 

The foregoing instrument was acknowledged before me this 25th day of February,
2002, by Ross M. Cummings, President and Manager of the General Partner of Big
Tucson Limited Partnership, a Texas limited partnership, for and on behalf of
that limited partnership, being authorized so to do.

 

 

/s/ Linda Henderson

 

Notary Public

My commission expires:

 

5/29/2005

 

 

 

[g119582le07i002.jpg]

 

11745 2335

 

Pg: 2 of 11

 

iii

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

[See attached]

 

11745 2336

 

Pg: 3 of 11

 

iv

--------------------------------------------------------------------------------


 

Exhibit A

 

CASE NO. 424147

 

1 S. Church Parcels

 

Parcel A

 

A part of Block 209, City of Tucson, as recorded in Book 3 of Maps and Plats at
page 70, Pima County Recorder’s Office, Pima County, Arizona, and Block 506,
PUEBLO CENTER, as recorded in Book 20 of Maps and Plats at page 83, Pima County
Recorder’s Office, described as follows:

 

COMMENCING at the survey monument at the intersection of Church Street and
Broadway Boulevard;

 

THENCE North 18 degrees 04 minutes 40 seconds East along the centerline of
Church Street a distance of 49.05 feet to a survey monument;

 

THENCE South 76 degrees 19 minutes 07 seconds East 52.14 feet to a point on the
arc of a non tangent curve concave to the West, a radial line of said curve
through said point having a bearing of South 72 degrees 20 minutes 07 seconds
East, said curve being the West line of said Block 506;

 

THENCE Northerly along the said West line, along the arc of said curve, to the
left, having a radius of 652.00 feet and a central angle of 14 degrees 34
minutes 15 seconds for an arc distance of 165.81 feet to a point of reverse
curvature of a tangent curve concave to the Southeast;

 

THENCE Northerly along the said West line, along the arc of said curve, to the
right, having a radius of 25.00 feet and a central angle of 86 degrees 54
minutes 22 seconds for an arc distance of 37.92 feet to a point of tangency on
the North line of said Block 506;

 

THENCE East along the said North line and the South right of way line of
Congress Street a distance of 159.52 feet to the POINT OF BEGINNING;

 

THENCE continue East along the said South right of way line a distance of 69.74
feet to the West right of way line of Stone Avenue;

 

THENCE South 01 degrees 22 minutes 47 seconds East along the said West right of
way line a distance of 118.00 feet;

 

THENCE West 85.80 feet;

 

THENCE North 00 degrees 22 minutes 44 seconds West 35.07 feet;

 

THENCE North 88 degrees 17 minutes 16 seconds East 14.00 feet;

 

THENCE North 00 degrees 22 minutes 44 seconds West 82.48 feet to the POINT OF
BEGINNING.

 

TOGETHER WITH a subsurface easement and easements for entrance and exit ramps
recorded in Docket 7548 at page 504 as amended in Docket 11649 at page 1752.

 

Tower I Parcel

CASE No. 00424147

 

11745 2337

 

Pg 4 of 11

 

v

--------------------------------------------------------------------------------


 

A part of Block 209, City of Tucson, as recorded in Book 3 of Maps and Plats at
page 70, Pima County Recorder’s Office, Pima County, Arizona, and Block 506,
PUEBLO CENTER, as recorded in Book 20 of Maps and Plats at page 83, Pima County
Recorder’s Office, described as follows:

 

COMMENCING at the survey monument at the intersection of Church Street and
Broadway Boulevard;

 

THENCE North 18 degrees 04 minutes 40 seconds East along the centerline of
Church Street a distance of 49.05 feet to a survey monument;

 

THENCE South 76 degrees 19 minutes 07 seconds East 52.14 feet to a point on the
arc of a non tangent curve concave to the West, a radial line of said curve
through said point having a bearing of South 72 degrees 20 minutes 07 seconds
East, said curve being the West line of said Block 506;

 

THENCE Northerly along the said West line, along the arc of said curve, to the
left, having a radius of 652.00 feet and a central angle of 14 degrees 34
minutes 15 seconds for an arc distance of 165.81 feet to a point of reverse
curvature of a tangent curve concave to the Southeast;

 

THENCE Northerly along the said West line, along the arc of said curve, to the
right, having a radius of 25.00 feet and a central angle of 86 degrees 54
minutes 22 seconds for an arc distance of 37.92 feet to a point of tangency on
the North line of said Block 506;

 

THENCE East along the said North line and the South right of way line of
Congress Street a distance of 229.26 feet to the West right of way line of Stone
Avenue;

 

THENCE South 01 degrees 22 minutes 47 seconds East along the said West right of
way line a distance of 248.93 feet to the North right of way line of Broadway
Boulevard;

 

THENCE North 88 degrees 43 minutes 40 seconds West along the said North right of
way line a distance of 150.93 feet;

 

THENCE North 00 degrees 27 minutes 23 seconds East along the said North right of
way line a distance of 1.68 feet to a point on the arc of a non tangent curve
concave to the North, a radial line of said curve through said point having a
bearing of South 05 degrees 40 minutes 03 seconds West;

 

THENCE Westerly along the said North right of way line, along the arc of said
curve, to the right, having a radius of 570.00 feet and a central angle of 12
degrees 41 minutes 13 seconds for an arc distance of 126.21 feet to a point of
compound curvature of a tangent curve concave to the Northeast;

 

THENCE Westerly and Northerly along the said North right of way line, along the
arc of said curve, to the right, having a radius of 25.00 feet and a central
angle of 89 degrees 18 minutes 46 seconds for an arc distance of 38.97 feet to
the POINT OF BEGINNING.

 

EXCEPT that part of Block 209 described as follows:

 

COMMENCING at the survey monument at the intersection of Church Street and
Broadway Boulevard;

 

THENCE North 18 degrees 04 minutes 40 seconds East along the centerline of
Church Street a distance of 49.05 feet to a survey monument;

 

CASE No. 00424147

 

11745 2338

 

Pg: 5 of 11

 

vi

--------------------------------------------------------------------------------


 

THENCE South 76 degrees 19 minutes 07 seconds East 52.14 feet to a point on the
arc of a non tangent curve concave to the West, a radial line of said curve
through said point having a bearing of South 72 degrees 20 minutes 07 seconds
East, said curve being the West line of said Block 506;

 

THENCE Northerly along the said West line, along the arc of said curve, to the
left, having a radius of 652.00 feet and a central angle of 14 degrees 34
minutes 15 seconds for an arc distance of 165.81 feet to a point of reverse
curvature of a tangent curve concave to the Southeast;

 

THENCE Northerly along the said West line, along the arc of said curve, to the
right, having a radius of 25.00 feet and a central angle of 86 degrees 54
minutes 22 seconds for an arc distance of 37.92 feet to a point of tangency on
the North line of said Block 506;

 

THENCE East along the said North line and the South right of way line of
Congress Street a distance of 159.52 feet to the POINT OF BEGINNING;

 

THENCE continue East along the said South right of way line a distance of 69.74
feet to the West right of way line of Stone Avenue;

 

THENCE South 01 degrees 22 minutes 47 seconds East along the said West right of
way line a distance of 118.00 feet;

 

THENCE West 85.80 feet;

 

THENCE North 00 degrees 22 minutes 44 seconds West 35.07 feet;

 

THENCE North 88 degrees 17 minutes 16 seconds East 14.00 feet;

 

THENCE North 00 degrees 22 minutes 44 seconds West 82.48 feet to the POINT OF
BEGINNING.

 

EXCEPT that part of Block 209 and Block 506, described as follows:

 

COMMENCING at the survey monument at the intersection of Church Street and
Broadway Boulevard;

 

THENCE North 18 degrees 04 minutes 40 seconds East along the centerline of
Church Street a distance of 49.05 feet to a survey monument;

 

THENCE South 76 degrees 19 minutes 07 seconds East 52.14 feet to a point on the
arc of a non tangent curve concave to the Northeast, a radial line of said curve
through said point having a bearing of North 72 degrees 20 minutes 07 seconds
West, said curve being the West line of said Block 506;

 

THENCE Southeasterly along the said West line, along the arc of said curve, to
the left, having a radius of 25.00 feet and a central angle of 89 degrees 18
minutes 46 seconds for an arc distance of 38.97 feet to a point of compound
curvature of a tangent curve concave to the North, said curve being the North
right of way line of Broadway Boulevard;

 

THENCE Easterly along the said North right of way line, along the arc of said
curve, to the left, having a radius of 570.00 feet and a central angle of 03
degrees 48 minutes 42 seconds for an arc distance of 37.42 feet to the POINT OF
BEGINNING on a non tangent line;

 

THENCE North 45 degrees 00 minutes 00 seconds East 205.58 feet;

 

THENCE North 88 degrees 17 minutes 16 seconds East 3.15 feet;

 

CASE No. 00424147

 

11745 2339

 

Pg: 6 of 11

 

vii

--------------------------------------------------------------------------------


 

THENCE South 00 degrees 22 minutes 44 seconds East 35.07 feet;

 

THENCE East 85.80 feet to the West right of way line of Stone Avenue;

 

THENCE South 01 degrees 22 minutes 47 seconds East along the said West right of
way line a distance of 130.93 feet to the North right of way line of Broadway
Boulevard;

 

THENCE North 88 degrees 43 minutes 40 seconds West along the said North right of
way line a distance of 150.93 feet;

 

THENCE North 00 degrees 27 minutes 23 seconds East along the said North right of
way line a distance of 1.68 feet to a point on the arc of a non tangent curve
concave to the North, a radial line of said curve through said point having a
bearing of South 05 degrees 40 minutes 03 seconds West;

 

THENCE Westerly along the said North right of way line, along the arc of said
curve, to the right, having a radius of 570.00 feet and a central angle of 08
degrees 52 minutes 23 seconds for an arc distance of 88.27 feet to the POINT OF
BEGINNING.

 

TOGETHER WITH a subsurface easement and easements for entrance and exit ramps
recorded in Docket 7548 at page 504 as amended in Docket 11649 at page 1752.

 

Tower II Parcel

 

A part of Block 209, City of Tucson, as recorded in Book 3 of Maps and Plats at
page 70, Pima County Recorder’s Office, Pima County, Arizona, and Block 506,
PUEBLO CENTER, as recorded in Book 20 of Maps and Plats at page 83, Pima County
Recorder’s Office, described as follows:

 

COMMENCING at the survey monument at the intersection of Church Street and
Broadway Boulevard;

 

THENCE North 18 degrees 04 minutes 40 seconds East along the centerline of
Church Street a distance of 49.05 feet to a survey monument;

 

THENCE South 76 degrees 19 minutes 07 seconds East 52.14 feet to a point on the
arc of a non tangent curve concave to the Northeast, a radial line of said curve
through said point having a bearing of North 72 degrees 20 minutes 07 seconds
West, said curve being the West line of said Block 506;

 

THENCE Southeasterly along the said West line, along the arc of said curve, to
the left, having a radius of 25.00 feet and a central angle of 89 degrees 18
minutes 46 seconds for an arc distance of 38.97 feet to a point of compound
curvature of a tangent curve concave to the North, said curve being the North
right of way line of Broadway Boulevard;

 

THENCE Easterly along the said North right of way line, along the arc of said
curve, to the left, having a radius of 570.00 feet and a central angle of 03
degrees 48 minutes 42 seconds for an arc distance of 37.92 feet to the POINT OF
BEGINNING on a non tangent line;

 

THENCE North 45 degrees 00 minutes 00 seconds East 205.58 feet;

 

THENCE North 88 degrees 17 minutes 16 seconds East 3.15 feet;

 

THENCE South 00 degrees 22 minutes 44 seconds East 35.07 feet;

 

CASE No. 00424147

 

11745 2340

 

Pg: 7 of 11

 

viii

--------------------------------------------------------------------------------


 

THENCE East 85.80 feet to the West right of way line of Stone Avenue;

 

THENCE South 01 degrees 22 minutes 47 seconds East along the said West right of
way line a distance of 130.93 feet to the North right of way line of Broadway
Boulevard;

 

THENCE North 88 degrees 43 minutes 40 seconds West along the said North right of
way line a distance of 150.93 feet;

 

THENCE North 00 degrees 27 minutes 23 seconds East along the said North right of
way line a distance of 1.68 feet to a point on the arc of a non tangent curve
concave to the North, a radial line of said curve through said point having a
bearing of South 05 degrees 40 minutes 03 seconds West;

 

THENCE Westerly along the said North right of way line, along the arc of said
curve, to the right, having a radius of 570.00 feet and a central angle of 08
degrees 52 minutes 23 seconds for an arc distance of 88.27 feet to the POINT OF
BEGINNING.

 

TOGETHER WITH subsurface easement and easements for entrance and exit ramps and
sidewalks as set forth in Easement and License recorded in Docket 7548 at
page 504 as amended in Docket 11649 at page 1752.

 

CASE No. 00424147

 

11745 2341

 

Pg: 8 of 11

 

ix

--------------------------------------------------------------------------------


 

Exhibit B

 

1.                                       Reservations in the Patent from the
United States of America, recorded in Book 2 of Deeds at page 311, reading as
follows: No title shall be hereby acquired to any mine of gold, silver,
cinnabar, or copper, or to any valid mining claim or possession held under
existing laws of Congress.

 

2.                                       TAXES for the second half of the year
2001, a lien not yet due and payable.

 

3.                                       Inclusion within El Centro
Redevelopment Plan Area recorded in Docket 7131 at page 1022.

 

4.                                       Inclusion within Downtown Tucson
Enhanced Municipal Services District as set forth in Docket 10918 at pages 964
and 984.

 

5.                                       EASEMENT and rights incident thereto,
as set forth in instrument:

 

Recorded in Book 13 of Miscellaneous Records

Page:                                           24

Purpose:                         communication facilities

 

6.                                       EASEMENT and rights incident thereto,
as set forth in instrument:

 

Recorded in Book 57 of Miscellaneous Records

Page:                                           256

Purpose:                         communication facilities

 

7.                                       EASEMENT and rights incident thereto,
as set forth in instrument:

 

Recorded in Book 57 of Miscellaneous Records

Page:                                           257

Purpose:                         communication facilities

 

8.                                       EASEMENT and rights incident thereto,
as set forth in instrument:

 

Recorded in Book 57 of Miscellaneous Records

Page:                                           258

Purpose:                         communication facilities

 

9.                                       EASEMENT and rights incident thereto,
as set forth in instrument:

 

Recorded in Book 57 of Miscellaneous Records

Page:                                           268

Purpose:                         communication facilities

 

11745 2342

 

Pg: 9 of 11

 

x

--------------------------------------------------------------------------------


 

 

10.                                 EASEMENT and rights incident thereto, as set
forth in instrument:

 

Recorded in Book 57 of Miscellaneous Records

Page:                                           270

Purpose:                         communication facilities

 

11.                                 EASEMENT and rights incident thereto, as set
forth in instrument:

 

Recorded in Book 59 of Miscellaneous Records

Page:                                           554

Purpose:                         electric transmission

 

12.                                 EASEMENT and rights incident thereto, a set
forth in instrument:

 

Recorded in Book 59 of Miscellaneous Records

Page:                                           566

Purpose:                         electric transmission

 

13.                                 EASEMENT and rights incident thereto, as set
forth in instrument:

 

Recorded in Book 60 of Miscellaneous Records

Page:                                           79

Purpose:                         electric transmission

 

14.                                 EASEMENT and rights incident thereto, as set
forth in instrument:

 

Recorded in Docket:            88

Page:                                                                                          
229

Purpose:                                                                        
electric transmission

 

15.                                 EASEMENT and rights incident thereto, as set
forth in instrument:

 

Recorded in Docket:            260

Page:                                                                                          
417

Purpose:                                                                        
electric transmission

 

16.                                 EASEMENT and rights incident thereto, as set
forth in instrument:

 

Recorded in Docket:            2130

Page:                                                                                          
589

Purpose:                                                                        
electric transmission

 

17.                                 EASEMENT and rights incident thereto, as set
forth in instrument:

 

Recorded in Docket:            2203

Page:                                                                                          
417

Purpose:                                                                        
communication facilities

 

11745 2343

 

Pg: 10 of 11

 

xi

--------------------------------------------------------------------------------


 

18.                                 Terms and conditions of License Agreement
recorded in Docket 7548 at page 504. Amendment recorded in Docket 11649 at
page 1752.

 

19.                                 EASEMENT and rights incident thereto, as set
forth in instrument:

 

Recorded in Docket:            7824

Page:                                                                                          
1417

Purpose:                                                                        
drainageways

 

11745 2344

 

Pg: 11 of 11

 

xii

--------------------------------------------------------------------------------


 

SCHEDULE D

 

State Specific Provisions

 

ARIZONA

 

1.             No Thirteen Days Notice.  Notwithstanding anything to the
contrary contained herein, the Seller and the Purchaser hereby specifically
reject any clause, code or statute purportedly granting a time (whether 13 days
or otherwise) during which a defaulting party might cure its default, and the
Seller and the Purchaser hereby affirmatively state and agree that, upon the
default of any party to this Agreement, the parties shall abide by the waiver
set forth in this section, and the non-defaulting party may immediately invoke
any of its remedies in accordance with the terms of this Agreement.

 

--------------------------------------------------------------------------------